Citation Nr: 0213328	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to June 1945 and regular Philippine Army (PA) service 
from June 1945 to February 1946.  He died in May 1998.  The 
appellant is his surviving spouse.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2000, 
from the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death.

In March 2001, after addressing other issues then pending, 
the Board remanded the issue of entitlement to service 
connection for the cause of the veteran's death for further 
development and adjudicative action.  

Most recently in March 2002, the RO affirmed the 
determination previously entered.  

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran died in May 1998, of a "CVA-Large 
Infarct".  Other significant conditions contributing to 
death were "DM II with Diabetes Nephropathy".

2.  At the time of the veteran's death, more than 50 years 
after service, he had no adjudicated service-connected 
disabilities.

3.  The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In April 1999 the appellant submitted an informal claim 
seeking benefits as the widow of the veteran, now deceased.

A completed formal claim was received in August 1999 and the 
appellant claimed that the cause of death was due to service.  
With her claim she submitted a certificate of marriage, 
certificate of death and a statement of the veteran's 
military service.  

There are no official records showing complaints, findings or 
diagnosis of a cardiovascular disease or diabetes during 
service.  The veteran did not claim any illness or wounds 
incurred in service in his processing affidavits for 
Philippine Army Personnel in June 1945 and February 1946.  A 
service examination in November 1943 shows that all systems 
were normal including no indication of disease of the heart 
or of the blood vessels.  

The veteran submitted evidence with a claim filed in 1986.  A 
photostat copy of a joint affidavit executed in April 1986 
from former fellow service members attests to their knowledge 
that the veteran was treated in a guerrilla hospital during 
service for multiple disabilities to include high blood 
pressure from 1943 to 1946.  

A medical certificate dated in April 1986 from Dr. NAC shows 
on and off consultation of the veteran for multiple 
conditions including hypertension.  

A photostat copy of a medical certificate dated in January 
1946 from the 7th Medical Corp, 7th Medical District, 
confirmed by Dr. JV shows that the veteran was treated at the 
guerrilla station from December 1943 to January 1946 for 
multiple conditions to include heart murmur.  Photostat 
copies of other similar medical certificates show that the 
veteran was treated for different diseases, illnesses, and 
injuries from 1942 to 1946.  One certificate signed by 
multiple medical personnel issued in March 1943 certifies 
treatment from 1942 to 1946.  Other certificates show that he 
was treated at a guerrilla station hospital from March to 
September 1945 for multiple conditions to include high blood 
pressure and was treated from December 1944 to January 1945 
for low blood pressure and other conditions.  

A physician's report dated in January 1985 from Dr. CMM shows 
the veteran's hospitalization from December 1984 to January 
1985 with a final diagnosis of hypertensive cardiovascular 
disease.  As shown on the report, symptoms first appeared in 
1946 and the veteran first consulted the physician for this 
condition in December 1984, the same date as admission.

The RO denied service connection for hypertensive 
cardiovascular disease in an October 1987 rating decision as 
not being shown in service or within the presumptive period 
by official records.  




The original of a joint affidavit executed in April 1986 from 
former comrades-in-arms was attached to the veteran's letter 
dated in December 1988 inquiring about his claim.  As above 
noted, the affidavit attests to their knowledge that the 
veteran was treated in a guerrilla hospital during service 
for multiple disabilities to include high blood pressure; 
however, the dates on the original differ from the photostat 
copy previously submitted and show treatment from 1948 to 
1986.  

In January 1989, the RO wrote to the veteran and enclosed a 
copy of an October 1987 letter explaining why he was not 
entitled to Veterans Administration disability benefits.  

In September 1992 the veteran submitted a general claim for 
benefits, with no specific disability claimed.  The RO 
informed the veteran in October 1992 that a claim for 
disability benefits had been previously disallowed and could 
only be reopened upon submission of new and material 
evidence.  This decision was not appealed.  

The death certificate shows that the veteran died in May 1998 
at the C.L.M.M.R. hospital.  The immediate cause of death was 
a cerebrovascular accident with large infarct.  Other 
significant conditions contributing to death were diabetes 
mellitus II with diabetes nephropathy.  There is no 
indication whether or not an autopsy was performed.  

In April 2001 the RO notified the appellant that her claim 
was going to be reviewed under the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In May 2001 records were received from the Veterans Memorial 
Medical Center showing treatment in December 1996 for 
cerebrovascular accident, old problem,  thrombosis, right 
middle cerebral artery, with left sided hemiparesis; non-
insulin-dependent diabetes mellitus, controlled; hypertensive 
arteriosclerotic cardiovascular disease, left ventricular 
hypertrophy, lateral wall ischemia, inferior wall myocardial 
infarction old; "NIF", "CFC II-B".  

Records from Corazon Locsin Montelibano Memorial Regional 
Hospital (CLMMRH) show that the veteran was admitted in April 
1997 for surgery for a cerebral concussion.  A chest X-ray in 
April 1997 showed hypertensive cardiovascular disease.  A 
face sheet shows that the veteran died in May 1998 two days 
after admission and the final diagnosis was cerebrovascular 
accident, large infarct, and diabetes mellitus II.  At the 
time of admission, he had body weakness and loss of 
consciousness.  There were several laboratory results for 
testing during this admission dated in April and May 1998.

An additional medical certificate from the Veterans Memorial 
Medical Center shows that the veteran was admitted for 
approximately four days in 1997 for cerebral concussion.  

The RO made several requests to CLMMRH to secure complete 
treatment records for the veteran's final hospitalization in 
1998.  The additional records sent are duplicates of ones 
previously received and a duplicate copy of the death 
certificate. 

A letter was received from the appellant in July 2002 in 
which she acknowledged receipt of a May 17, 2002 letter from 
the Board with information regarding her appeal.  She 
requested favorable consideration of her case be granted.  


Criteria

General Service Connection

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001). 

Service connection may be granted for any disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001 ).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for brain thrombosis, brain hemorrhage, coronary artery 
disease, hypertension, arteriosclerosis and or diabetes 
mellitus if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001). 

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).  
Contributory cause of death is inherently one not related to 
the principal cause. In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 3.312(c) 
(2001).  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Id.  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  In any event, the RO 
provided the appellant with the criteria of the new law and 
fully considered them in connection with the issue on appeal 
when it issued its March 2002 supplemental statement of the 
case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In addition, the Board remanded the claim in March 2001 for 
further development.  The RO assisted the appellant in 
obtaining medical records.  The Board notes that the RO made 
several attempts to obtain complete treatment records from 
the veteran's last hospitalization and the same records were 
sent in response to each request.  The Board can only 
conclude that due to the veteran's short hospitalization 
these are the complete records available.  

The duty to assist does not in this case require that a VA 
medical opinion be obtained.  While the cause of death 
satisfies the current disability requirement, there is no 
indication from the evidence that the cause of the veteran's 
death may be associated with his military service either 
directly, or as the result of a service connected disease or 
injury.  This will be explained in further detail in the 
merits analysis. 38 U.S.C.A. § 5103A(d)(2)(B); see also 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

As the Board noted earlier, the RO, in its April 2001 letter 
and in the May 2002 supplemental statement of the case fully 
informed the appellant of the new law, as well as to submit 
evidence in support of her claim.  She has been advised of 
evidence she could submit herself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
her.  Such notice sufficiently placed the appellant on notice 
of what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection for the cause of death

Although at the time of his death the veteran was not service 
connected for any disability, service connection for the 
cause of his death may be established by showing that the 
death was caused by a disability for which service connection 
could have been established.  The appellant contends that the 
veteran's death was caused by sickness and ailments from 
service that worsened and impaired his well-being.

The Board initially notes that presumptive service connection 
for the cause of the veteran's death is not warranted.  In 
this regard, the cerebrovascular accident reported as the 
cause of the veteran's death on the death certificate, or 
specifically for the purpose of the pertinent criteria, brain 
hemorrhage or brain thrombosis, while subject to presumptive 
service connection, was not shown in service, and was not 
shown disabling to a compensable degree during the first post 
service year.  

In addition, diabetes mellitus, shown as a contributing cause 
of the veteran's death on the death certificate, was not 
shown in service, and was not shown disabling to a 
compensable degree during the first post service year.  

Additionally, the Board notes that service connection had 
never been established for any disability during the 
veteran's lifetime.  Accordingly, service connection for the 
cause of the veteran's death on a secondary basis is not 
warranted.  38 C.F.R. § 3.310(a); Allen, supra.

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.


After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

As noted above, the veteran's certificate of death shows that 
he passed away in May 1998.  The immediate cause was 
cerebrovascular accident and a contributing condition was 
listed as diabetes mellitus.  Thus, the current disability 
requirement has been satisfied.  See Carbino, Hickson, supra.

However, the record shows no evidence that either of these 
conditions leading to the veteran's death were incurred in 
service. Service medical records document no reference to any 
of the above conditions, and there is no post-service medical 
evidence otherwise linking them to service or to any diseases 
incurred during service.  

The Board notes that there are medical certificates stating 
that the veteran was treated for multiple conditions in 
service; however, the Board questions the credibility of 
these certificates as dates appear to have been altered and 
on one certificate there is an internal inconsistency as to 
dates treated.  Nevertheless, there is no medical evidence 
linking the cause of the veteran's death, as listed on the 
death certificate, to the multiple inservice diagnoses as 
shown on the medical certificates, or to any other inservice 
disease, injury, or event.

In this regard, in processing affidavits for Philippine Army 
Personnel, in June 1945 the veteran did not claim any illness 
or wounds incurred in service  and again in February 1946, he 
denied any illness or wounds incurred in service.




On the other hand, there is post-service documentation of 
treatment for hypertensive cardiovascular disease.  The 
veteran was hospitalized from December 1984 to January 1985 
for hypertensive cardiovascular disease.  Although the report 
shows that symptoms first appeared in 1946, this most likely 
is based on the veteran's history as the veteran first 
consulted the physician who signed the report for this 
condition in December 1984, the same date as admission.  As 
such, any notations of possible in-service incurrence would 
essentially be an unenhanced report of the veteran's medical 
history, which cannot be competent evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In April 1997 he was treated 
for a cerebral concussion and a chest X-ray showed 
hypertensive cardiovascular disease.

There is no medical evidence linking the cause of death to 
service.

The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his military 
service are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).



In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

